Consulting Agreement

This consulting agreement (the “Agreement”), entered into on June 30, 2009 and
effective as of the Effective Date (as defined in Section 1), is made by and
between Longwei Petroleum Investment Holding Limited, a Colorado corporation
(together with any successor thereto, the “Company”), and James Crane, an
independent provider of services (the “Contractor”).

RECITALS

A.

The Company desires to assure itself of the services of the Contractor, as an
independent contractor, by engaging the Contractor to perform services under the
terms hereof.

B.

The Contractor desires to provide services to the Company, as an independent
contractor, on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

1.

Certain Definitions.

(a)

“Stock Award” shall have the meaning set forth in Section 3.

(b)

“Board” shall mean the Board of Directors of the Company.

(c)

“Company” shall, except as otherwise provided in Section 6(f), have the meaning
set forth in the preamble hereto.

(d)

“Contractor” shall have the meaning set forth in the preamble hereto.

(e)

“Date of Termination” shall mean the date indicated in the Notice of Termination
or the date specified by the Company pursuant to Section 4(b), whichever is
earlier.

(f)

“Effective Date” shall mean July 1, 2009, the date Contractor’s consulting with
the Company will be deemed to commence hereunder, and in accordance with the
Agreement.

(g)

“Notice of Termination” shall have the meaning set forth in Section 4(b).

(h)

“Term” shall have the meaning set forth in Section 2(b).

(i)

“SEC” shall mean the United States Securities and Exchange Commission.

2.

Consulting.

(a)

In General.  The Company shall engage the Contractor and the Contractor shall
perform services on behalf of the Company upon the other terms and conditions
herein provided.

(b)

Term of Agreement.  The initial term under this Agreement (the “Initial Term”)
shall be for the period beginning on the Effective Date and ending on the three
month anniversary thereof, unless earlier terminated as provided in Section 4.  





Page 1 of 6







--------------------------------------------------------------------------------

(c)

Position and Duties.  During the Term, the Contractor shall provide services to
the Company as defined in Exhibit A to the Agreement.  The Contractor will be
subject to direction of the Board; shall report directly to the Board; and
agrees to observe and comply with the Company’s rules and policies as adopted by
the Company from time to time.

3.

Compensation and Related Matters.

(a)

Cash.

The Contractor will agree to provide services to the Company on a monthly basis
as outlined in Exhibit A.  The Contractor will receive a monthly retainer for
$10,000 for each month within the term of the Agreement.

(b)

Stock Awards.  On June 30, 2009, the Company and the Contractor agreed that the
Contractor should receive a stock award of 25,000 shares of the Company’s common
stock (the “Stock Award”).  Such shares of common stock are issued as
compensation for the performance of the Contractor's services over the Term and
as defined in Exhibit A.

(c)

Vesting. The Stock Award will be vested according to the following timeline:

1.)

25,000 shares of the Company's common stock shall vest on a pro rata basis over
the three months subsequent to the Effective Date.

(d)

Expenses.  The Company shall reimburse the Contractor for all reasonable travel
and other business expenses incurred by him in the performance of his duties to
the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures.  The travel needs to be approved by the Company in
advance.

4.

Termination.  

(a)

The Contractor’s Consulting hereunder may be terminated by the Company or the
Contractor, as applicable, for any reason with or without cause, without any
breach of this Agreement.

(b)

Notice of Termination.  Any termination of the Contractor’s Consulting by the
Company or by the Contractor under this Section 4 shall be at least 30 days
following the date of such notice (a “Notice of Termination”).

(c)

Termination due to Death or Disability.  If the Agreement is terminated by
reason of the Contractor's death or Disability, then the Contractor or, as
applicable, his estate or other legal representative, shall be entitled to
receive the amounts described in Section 4(c), if the Contractor, or his legal
representative, executes and does not thereafter revoke, a General Release in a
form acceptable to the Company.  

5.

Contractor Obligations Upon Termination of Consulting

(a)

Contractor will deliver to the Company any compositions, articles, devices,
computer software, computer diskettes and other storage media including all
copies or specimens thereof in their possession (whether at the place of work,
at home or elsewhere), that have been prepared or made by the Contractor or
others, and any other items which disclose or embody Confidential Information,
or reproductions of any aforementioned items developed by the Contractor
 pursuant to services provided by the Contractor or otherwise belonging to the
Company, its successors or assignees, including, but not limited to, those
records maintained pursuant to Section 2(c).





Page 2 of 6







--------------------------------------------------------------------------------

6.

Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of New York.

7.

Dispute Resolution.  Any controversy or claim arising out of or relating to this
Agreement shall be resolved by arbitration before a panel of one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining, except where those rules conflict with this
provision, in which case this provision controls.  Any court with jurisdiction
shall enforce this clause and enter judgment on any award.  The arbitrator shall
be selected within twenty business days from commencement of the arbitration
from the AAA’s National Roster of Arbitrators pursuant to agreement or through
selection procedures administered by the AAA.  Within 45 days of initiation of
arbitration, the parties shall reach agreement upon and thereafter follow
procedures, including limits on discovery, assuring that the arbitration will be
concluded and the award rendered within no more than eight months from selection
of the arbitrator or, failing agreement, procedures meeting such time limits
will be designed by the AAA and adhered to by the Parties.  The arbitration
shall be held in New York and the arbitrators shall apply the substantive law of
New York, except that the interpretation and enforcement of this arbitration
provision shall be governed by the Federal Arbitration Act.  Prior to
commencement of arbitration, emergency relief is available from any court to
avoid irreparable harm.  The arbitrator shall not award either party punitive,
exemplary, multiplied or consequential damages, or attorneys’ fees or costs.

Notwithstanding the foregoing, the parties acknowledge and agree that the other
party would be irreparably harmed if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone.  Accordingly, in addition to any other right or remedy to which
such parties may be entitled at law or in equity, they shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary preliminary and permanent injunctive relief in any court of
competent jurisdiction to prevent breaches or threatened breaches of any of the
provisions of this Agreement.  

8.

Notices.  Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party shall have specified by notice in writing to the
other party):

(a)

If to the Company:

Longwei Petroleum Investment Holding Limited

No. 30 Guanghua Street, Xiaojingyu Xiang

Wanbailin District

Taiyuan City

Shanxi Province

China 030024




(b)

If to the Contractor:

James Crane

c/o J Crane & Company

8 Xinyuan South Road

Beijing

China 100006





Page 3 of 6







--------------------------------------------------------------------------------




9.

Entire Agreement.  The terms of this Agreement are intended by the parties to be
the final expression of their agreement with respect to the Consulting of the
Contractor by the Company and may not be contradicted by evidence of any prior
or contemporaneous agreement.  This Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) shall
supersede all undertakings or agreements, whether written or oral, previously
entered into by the Contractor and the Company or any predecessor thereto or
affiliate thereof with respect to the Consulting of the Contractor by the
Company.  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

10.

Amendments; Waivers.  This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by the Contractor and the Company.
 By an instrument in writing similarly executed, the Contractor or the Company
may waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

11.

Construction.  This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
 Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “or” is used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

12.

Survival.  The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto, which shall have accrued prior to such
expiration or termination and shall remain in force for a period of five years
after termination.

13.

Stock Certificates.  The common stock certificate to be issued in accordance
with Section 3(b) shall be delivered as follows:

(a)

A stock certificate for 25,000 shares of the Company's common stock shall be
delivered in the following name and at the following address as follows:

James Crane

c/o J Crane & Company

47 Third Street

Cambridge, Massachusetts 02141

United States of America




 [Signature Page Follows]





Page 4 of 6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED:







By:     /s/ Cai Yongjun

               Cai Yongjun

Title:  Chief Executive Officer

 

 

 

 

CONTRACTOR:

  By: /s/ James Crane

James Crane

 

 

 

 

 

 

 

 


 








Page 5 of 6







--------------------------------------------------------------------------------

Exhibit A




1) Position and Duties




The Contractor shall in general have duties described below, including without
limitation, the responsibility to:




(a)

Serve as the Company's Chief Financial Officer and accept all customary duties
of a Chief Financial Officer of a public company who shares of common stock are
traded on the United States Over-the-Counter Bulletin Board.

(b)

Keep a complete and accurate accounting of receipts and disbursements in the
corporate accounting records;

(c)

Render a complete financial report at the annual meeting of the shareholders if
so requested;

(d)

Be responsible to act as the main depository of the Company's accounting,
finance and corporate records.  Provide such records as requested in a timely
manner.

(e)

Provide consulting services with regard to fundraising, private placements,
general securities law matters (but with a full understanding that any actions
on behalf of the Company or communications with the Company do not constitute
legal advice or a suggestion that the Contractor can be relied upon for sound
legal advice), business plan development, filings with the SEC on Form 10-K and
Form 10-Q.

(f)

Attendance with all shareholder or meetings of the Board as requested by the
Company

(g)

All other services or in particular other filings with the SEC such as
registration statements on Form S-1 or Form 10, or other filings, which are not
outlined within the Agreement shall be considered separate and distinct services
for which the Contractor and management of the Company will negotiate and agree
upon appropriate compensation prior to other services or other filings being
attempted or completed by the Contractor.




 



 

Page 6 of 6





